A VEHICLE BRAKE SYSTEM AND
DIAGNOSTIC METHOD FOR DETERMINING A
LEAK IN ONE OR MORE THREE-WAY VALVES



RESTRICTION


Restriction to one of the following inventions is required under 35 U.S.C. 121:

I.	Claims 1 - 7, drawn to a diagnostic method to identify a leak in a simulator valve for a vehicle brake system, classified in B60T 17/221.
II.	Claims 8 - 11, drawn to a diagnostic method to identify a leak in a three-way valve for a vehicle brake system, classified in B60T 17/221.


The inventions are independent or distinct, each from the other, because each invention is directed to a distinct process. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants. See MPEP § 806.05(j).

In the instant case, the diagnostic method to identify a leak in a three-way valve for a vehicle brake system, as set forth in invention II (claims 8 - 11), does not require the presence of, or the use thereof, a simulator, a simulator valve, or a master cylinder secondary pressure sensor as required in invention I (claims 1 - 7). In addition, Invention I is directed to identifying a leak in a simulator valve whereas Invention II is directed to identifying a leak in a three-way valve. Invention I establishes that the simulator valve is separate and distinct from a three-way valve. As are the valves different, so are the associated methods of detecting a leak within that valve. Furthermore, nothing of record shows the inventions as being obvious variants.
As such, the inventions are deemed as being distinct and a restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because two separate distinct searches and examinations would be needed to properly consider all of the claims set forth.

The Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to

petition under 37 CFR 1.144. If claims are added after the election, the Applicant must indicate which of these claims are readable upon the elected invention.
Should the Applicant traverse on the grounds that the inventions are not patentably distinct, the Applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the Examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other invention.

The Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

CONTACT INFORMATION

Any inquiry concerning this communication from the Examiner should be directed to Eric S. McCall whose telephone number is 571-272-2183.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Applicant-Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.






/Eric S. McCall/Primary Examiner
Art Unit 2856